     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 1 of 11 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )    Case No.
11   DARREL DRESSEL, individually and )
     on behalf of all others similarly situated, )    CLASS ACTION
12
                                                 )
13   Plaintiff,                                  )    COMPLAINT FOR VIOLATIONS
14                                               )    OF:
            vs.                                  )
15                                               )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
16   AZIZ ABDELAZIZ GROUP CORP., )                               CONSUMER PROTECTION
     and DOES 1 through 10, inclusive, and )                     ACT [47 U.S.C. §227(c)]
17                                                       2.      WILLFUL VIOLATIONS
     each of them,                               )
                                                                 OF THE TELEPHONE
18                                               )               CONSUMER PROTECTION
19   Defendant.                                  )               ACT [47 U.S.C. §227(c)]
                                                 )
20                                               )
                                                 )    DEMAND FOR JURY TRIAL
21
                                                 )
22
                                                 )
23                                               )
24
                                                 )
                                                 )
25                                               )
26
27         Plaintiff DARREL DRESSEL (“Plaintiff”), individually and on behalf of all
28   others similarly situated, alleges the following upon information and belief based


                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 2 of 11 Page ID #:2




 1   upon personal knowledge:
 2                                NATURE OF THE CASE
 3         1.     Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of AZIZ ABDELAZIZ GROUP CORP.
 6   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 7   Plaintiff’s home and cellular telephones in violation of the Telephone Consumer
 8   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
 9   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
10   privacy.
11                               JURISDICTION & VENUE
12         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a
15   Florida company. Plaintiff also seeks up to $1,500.00 in damages for each call in
16   violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.     Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant does
22   business within the State of California and a substantial portion of the events giving
23   rise to Plaintiff’s claims occurred in this District.
24                                         PARTIES
25         4.     Plaintiff, DARREL DRESSEL (“Plaintiff”), is a natural person
26   residing in Agoura Hills, California and is a “person” as defined by 47 U.S.C. §
27   153 (39).
28         5.     Defendant, AZIZ ABDELAZIZ GROUP CORP. (“Defendant”) is a


                                  CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 3 of 11 Page ID #:3




 1   licensed real estate broker and is a “person” as defined by 47 U.S.C. § 153 (39).
 2           6.    The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendants when
 9   such identities become known.
10           7.    Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendants.
16                              FACTUAL ALLEGATIONS
17           8.    Beginning in or around May 2017, Defendant contacted Plaintiff on
18   Plaintiff’s home and cellular telephone numbers ending in -6890 and -7805, in an
19   attempt to solicit Plaintiff to purchase Defendant’s services. Moreover, Plaintiff
20   received these calls while Plaintiff was within the State of California, each of
21   Plaintiff’s telephone numbers identified with California area codes; specifically,
22   Plaintiff’s -6890 number beginning in (310), Los Angeles area code, and Plaintiff’s
23   -7505 number beginning in (818), San Fernando Valley area code.
24           9.    Plaintiff’s telephone numbers ending in -6890 and -7505 were added
25   to the National Do-Not-Call Registry on or about August 23, 2005 and March 15,
26   2011.
27           10.   Defendant contacted or attempted to contact Plaintiff from telephone
28   number (954) 652-9258, confirmed to be Defendant’s number.


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 4 of 11 Page ID #:4




 1         11.     Defendant’s calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         12.     Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 4   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 5         13.     Plaintiff has received numerous solicitation calls from Defendant
 6   within a 12-month period.
 7         14.     Plaintiff did not have an established business relationship with
 8   Defendant during the time of the solicitation calls from Defendant.
 9         15.     Plaintiff expressly asked Defendant multiple times to be removed
10   from Defendant’s call list beginning in or about May 2017 and continuing through
11   April 2018.
12         16.     Plaintiff did not give Defendant prior express written consent for
13   Defendant to call Plaintiff’s home or cellular telephone for marketing or solicitation
14   purposes.
15         17.     Plaintiff requested for Defendant to stop calling Plaintiff during one
16   of the initial calls from Defendant, thus revoking any prior express consent that had
17   existed and terminating any established business relationship that had existed, as
18   defined under 16 C.F.R. 310.4(b)(iii)(B).
19         18.     Plaintiff’s request for Defendant to stop calling Plaintiff terminated
20   any established business relationship that may have existed between Plaintiff and
21   Defendant pursuant to 47 CFR § 64.1200(f)(5)(i).
22         19.     Despite this, Defendant continued to call Plaintiff in an attempt to
23   solicit its services and in violation of the National Do-Not-Call provisions of the
24   TCPA thus repeatedly violating Plaintiff’s privacy.
25         20.     Upon information and belief, and based on Plaintiff’s experiences of
26   being called by Defendant after being on the National Do-Not-Call list for several
27   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
28   establish and implement reasonable practices and procedures to effectively prevent


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 5 of 11 Page ID #:5




 1   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
 2   227(c)(5).
 3                               CLASS ALLEGATIONS
 4         21.    Plaintiff brings this action individually and on behalf of all others
 5   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 6   Classes”).
 7         22.    The class concerning the National Do-Not-Call violation (hereafter
 8   “The DNC Class”) is defined as follows:
 9
                  All persons within the United States registered on the
10                National Do-Not-Call Registry for at least 30 days, who
11                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
12
                  more than one call made by or on behalf of Defendant
13                that promoted Defendant’s products or services, within
14
                  any twelve-month period, within four years prior to the
                  filing of the complaint.
15
16         23.    The class concerning the National Do-Not-Call violation following
17   revocation of consent and prior business relationship, to the extent they existed
18   (hereafter “The DNC Revocation Class”) is defined as follows:
19
                  All persons within the United States registered on the
20                National Do-Not-Call Registry for at least 30 days, who
21                received more than one call made by or on behalf of
                  Defendant that promoted Defendant’s products or
22
                  services, after having revoked consent and any prior
23                established business relationship, within any twelve-
24                month period, within four years prior to the filing of the
                  complaint.
25
26         24.    Plaintiff represents, and is a member of, The DNC Class, consisting
27   of all persons within the United States registered on the National Do-Not-Call
28   Registry for at least 30 days, who had not granted Defendant prior express consent


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 6 of 11 Page ID #:6




 1   nor had a prior established business relationship, who received more than one call
 2   made by or on behalf of Defendant that promoted Defendant’s products or services,
 3   within any twelve-month period, within four years prior to the filing of the
 4   complaint.
 5         25.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 6   consisting of all persons within the United States registered on the National Do-
 7   Not-Call Registry for at least 30 days, who received more than one call made by or
 8   on behalf of Defendant that promoted Defendant’s products or services, after
 9   having revoked consent and any prior established business relationship, within any
10   twelve-month period, within four years prior to the filing of the complaint.
11         26.    Defendant, its employees and agents are excluded from The Classes.
12   Plaintiff does not know the number of members in The Classes, but believes the
13   Classes members number in the thousands, if not more. Thus, this matter should
14   be certified as a Class Action to assist in the expeditious litigation of the matter.
15         27.    The Classes are so numerous that the individual joinder of all of its
16   members is impractical. While the exact number and identities of The Classes
17   members are unknown to Plaintiff at this time and can only be ascertained through
18   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
19   The Classes includes thousands of members. Plaintiff alleges that The Classes
20   members may be ascertained by the records maintained by Defendant.
21         28.    Plaintiff and members of The DNC Class and DNC Revocation Class
22   were harmed by the acts of Defendant in at least the following ways: Defendant
23   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
24   via their telephones for solicitation purposes, thereby invading the privacy of said
25   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
26   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
27   and DNC Revocation Class members were damaged thereby.
28         29.    Common questions of fact and law exist as to all members of The


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 7 of 11 Page ID #:7




 1   DNC Class which predominate over any questions affecting only individual
 2   members of The DNC Class. These common legal and factual questions, which do
 3   not vary between DNC Class members, and which may be determined without
 4   reference to the individual circumstances of any DNC Class members, include, but
 5   are not limited to, the following:
 6                a.     Whether, within the four years prior to the filing of this
 7                       Complaint, Defendant or its agents placed more than one
 8                       solicitation call to the members of the DNC Class whose
 9                       telephone numbers were on the National Do-Not-Call Registry
10                       and who had not granted prior express consent to Defendant and
11                       did not have an established business relationship with
12                       Defendant;
13                b.     Whether Defendant obtained prior express written consent to
14                       place solicitation calls to Plaintiff or the DNC Class members’
15                       telephones;
16                c.     Whether Plaintiff and the DNC Class members were damaged
17                       thereby, and the extent of damages for such violation; and
18                d.     Whether Defendant and its agents should be enjoined from
19                       engaging in such conduct in the future.
20         30.    As a person that received numerous solicitation calls from Defendant
21   within a 12-month period, who had not granted Defendant prior express consent
22   and did not have an established business relationship with Defendant, Plaintiff is
23   asserting claims that are typical of The DNC Class.
24         31.    Common questions of fact and law exist as to all members of The
25   DNC Revocation Class which predominate over any questions affecting only
26   individual members of The DNC Revocation Class. These common legal and
27   factual questions, which do not vary between DNC Revocation Class members,
28   and which may be determined without reference to the individual circumstances of


                                 CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 8 of 11 Page ID #:8




 1   any DNC Revocation Class members, include, but are not limited to, the following:
 2                a.    Whether, within the four years prior to the filing of this
 3                      Complaint, Defendant or its agents placed more than one
 4                      solicitation call to the members of the DNC Class whose
 5                      telephone numbers were on the National Do-Not-Call Registry
 6                      and who had revoked any prior express consent and any
 7                      established business relationship with Defendant.
 8                b.    Whether Plaintiff and the DNC Revocation Class members
 9                      were damaged thereby, and the extent of damages for such
10                      violation; and
11                c.    Whether Defendant and its agents should be enjoined from
12                      engaging in such conduct in the future.
13         32.    As a person that received numerous solicitation calls from Defendant
14   within a 12-month period, who revoked any prior express consent and any
15   established business relationship with Defendant, Plaintiff is asserting claims that
16   are typical of the DNC Revocation Class.
17         33.    Plaintiff will fairly and adequately protect the interests of the members
18   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
19   class actions.
20         34.    A class action is superior to other available methods of fair and
21   efficient adjudication of this controversy, since individual litigation of the claims
22   of all Classes members is impracticable. Even if every Classes member could
23   afford individual litigation, the court system could not. It would be unduly
24   burdensome to the courts in which individual litigation of numerous issues would
25   proceed. Individualized litigation would also present the potential for varying,
26   inconsistent, or contradictory judgments and would magnify the delay and expense
27   to all parties and to the court system resulting from multiple trials of the same
28   complex factual issues. By contrast, the conduct of this action as a class action


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 9 of 11 Page ID #:9




 1   presents fewer management difficulties, conserves the resources of the parties and
 2   of the court system, and protects the rights of each Classes member.
 3         35.    The prosecution of separate actions by individual Classes members
 4   would create a risk of adjudications with respect to them that would, as a practical
 5   matter, be dispositive of the interests of the other Classes members not parties to
 6   such adjudications or that would substantially impair or impede the ability of such
 7   non-party Class members to protect their interests.
 8         36.    Defendant has acted or refused to act in respects generally applicable
 9   to The Classes, thereby making appropriate final and injunctive relief with regard
10   to the members of the Classes as a whole.
11                             FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                   47 U.S.C. §227(c).
14            On Behalf of the DNC Class and the DNC Revocation Class
15         37.    Plaintiff repeats and incorporates by reference into this cause of action
16   the allegations set forth above at Paragraphs 1-36.
17         38.    The foregoing acts and omissions of Defendant constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
20   47 U.S.C. § 227 (c)(5).
21         39.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
22   Plaintiff and the DNC Class and DNC Revocation Class Members are entitled to
23   an award of $500.00 in statutory damages, for each and every violation, pursuant
24   to 47 U.S.C. § 227(c)(5)(B).
25         40.    Plaintiff and the DNC Class and DNC Revocation Class members are
26   also entitled to and seek injunctive relief prohibiting such conduct in the future.
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 10 of 11 Page ID #:10




 1                            SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                  47 U.S.C. §227 et seq.
 5                On Behalf of the DNC Class and DNC Revocation Class
 6          41.    Plaintiff repeats and incorporates by reference into this cause of action
 7    the allegations set forth above at Paragraphs 1-40.
 8          42.    The foregoing acts and omissions of Defendant constitute numerous
 9    and multiple knowing and/or willful violations of the TCPA, including but not
10    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
11    and in particular 47 U.S.C. § 227 (c)(5).
12          43.    As a result of Defendant’s knowing and/or willful violations of 47
13    U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
14    are entitled to an award of $1,500.00 in statutory damages, for each and every
15    violation, pursuant to 47 U.S.C. § 227(c)(5).
16          44.    Plaintiff and the DNC Class and DNC Revocation Class members are
17    also entitled to and seek injunctive relief prohibiting such conduct in the future.
18                                 PRAYER FOR RELIEF
19     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                              FIRST CAUSE OF ACTION
21           Negligent Violations of the Telephone Consumer Protection Act
22                                    47 U.S.C. §227(c)
23                • As a result of Defendant’s negligent violations of 47 U.S.C.
24                 §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
25                 members are entitled to and request $500 in statutory damages, for
26                 each and every violation, pursuant to 47 U.S.C. 227(c)(5).
27                • Any and all other relief that the Court deems just and proper.
28



                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:20-cv-01501-PSG-GJS Document 1 Filed 02/14/20 Page 11 of 11 Page ID #:11




 1                            SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                             Act
 4                                      47 U.S.C. §227(c)
 5                • As a result of Defendant’s willful and/or knowing violations of 47
 6                 U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation
 7                 Class members are entitled to and request treble damages, as provided
 8                 by statute, up to $1,500, for each and every violation, pursuant to 47
 9                 U.S.C. §227(c)(5).
10                • Any and all other relief that the Court deems just and proper.
11          45.    Pursuant to the Seventh Amendment to the Constitution of the United
12    States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
            Respectfully Submitted this 14th Day of February, 2020.
14
                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                       By: /s/ Todd M. Friedman
                                             Todd M. Friedman
17
                                             Law Offices of Todd M. Friedman
18                                           Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 11 -
